DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US-20110121274-A1 ("Parham").

Regarding claims 1–4 and 6–10, Parham teaches an organic electroluminescent device comprising, between an anode and a cathode, in at least one emitting layer, at least one phosphorescent compound and at least one compound of a formula (1) or (2) (¶ [0011], [0021]), as a matrix material (¶ [0043]), and teaches that it is particularly preferred that the compound of the formula (1) is a compound of a formula (29) 
    PNG
    media_image1.png
    135
    275
    media_image1.png
    Greyscale
 (¶ [0028]).   
    PNG
    media_image2.png
    240
    345
    media_image2.png
    Greyscale
 (¶ [0041], page 16).  Parham teaches the organic electroluminescent device has the advantages of very high efficiency (¶ [0064]), improved lifetime (¶ [0065]), and reduced operating voltage (¶ [0066]).
Parham does not specifically disclose a device comprising a compound like compound 72 of the formula (29) wherein n is 1, Ar is a pyridine group, and R1 of Ar is in each case a hydrogen.  However, Parham teaches that n may particularly preferably be 1 (¶ [0039]), that Ar may be preferably pyridine (¶ [0029]) and may preferably have a structure of one of formula (18) to (20) (¶ [0030]), and that R1 in the one of formula (18) to (20) may preferably be selected as H (hydrogen) (¶ [0033]).
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a compound like compound 72 above wherein n=1, wherein Ar is one of formulae (18) to (20) 
    PNG
    media_image3.png
    444
    169
    media_image3.png
    Greyscale
, and wherein each R1 of the one of formula (18) to (20) is hydrogen, because Parham teaches the variables may preferably be selected as such.  In each case, the substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically wherein n=1, wherein Ar is one of formula (18) to (20), and wherein each R1 of the one of formula (18) to (20) is hydrogen, because it would have been choosing from the list of groups specifically disclosed by Parham as particularly preferred, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the emission layer of the device of Parham and possessing the benefits described above taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (1) and more specifically formula (29) having the benefits taught by Parham in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Parham has the structure 
    PNG
    media_image4.png
    497
    647
    media_image4.png
    Greyscale
.
The modified compound of Parham meets claims 1–4.  The device comprising the modified compound of Parham meets claims 1–4 and 6–10.
The modified compound of Parham is a compound of the claimed Chemical Formula 1 and Chemical Formula 1-4 wherein: 
	Ar1 is a group of Chemical Formula 2 and Ar2 is hydrogen;

	L1 to L4 are each a direct bond;
	Ar1 and Ar3 bond to a symmetric position of the fluorene core structure;
	Ar2 ad Ar4 bond to a symmetric position of the fluorene core structure;
	a and c are 1;
	b and d are 5;
	X1 to X3 are each N;
	R1 is not required to be present, R2 are each hydrogen, and Y1 and Y2 are each an unsubstituted aryl group having 6 carbon atoms (a phenyl group);
	n is 4.
In the device of Parham, the modified compound is a matrix material in the emission layer.  The materials of the emission layer necessarily transfer holes to the dopant material and therefore the layer comprising the modified compound is necessarily a hole transfer layer.  The materials of the emission layer necessarily control and transfer electrons to the dopant material and therefore the layer comprising the modified compound is necessarily an electron transporting layer and an electron transfer layer.

Regarding claim 5, Parham teaches the compound as discussed above with respect to claim 1.
Parham does not specifically disclose a compound as discussed above where Ar is specifically formula (18) 
    PNG
    media_image5.png
    142
    146
    media_image5.png
    Greyscale
.  However, as discussed above, Parham teaches that Ar may preferably be pyridine (¶ [0029]) having a structure of one of formula (18) (¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically wherein Ar is formula (18), because it would have been choosing from the list of groups specifically disclosed by Parham as particularly preferred for the variable Ar, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the emission layer of the device of Parham and possessing the benefits described above taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (1) and more specifically formula (29) having the benefits taught by Parham in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Parham has the structure 
    PNG
    media_image6.png
    263
    486
    media_image6.png
    Greyscale
and corresponds to the claimed compound cpd 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20070051944-A1 Vestweber et al. compounds of a formula (1) (¶ [0027]) and discloses examples comprising six-membered nitrogen-containing rings and fluorenyl groups, including Example 22 
    PNG
    media_image7.png
    242
    340
    media_image7.png
    Greyscale
 (¶ [0048], page 6).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.D./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786